Filed Pursuant to Rule 424(b)(3) and (c) File Number 333-169324 Prospectus Supplement No. 1 to Prospectus dated January 19, 2011 47,100,000 Shares of Common Stock of SECUREALERT, INC. This Prospectus Supplement No. 1 supplements the Prospectus of SecureAlert, Inc. (“SecureAlert” or the “Company”) dated January 19, 2011 (the “Prospectus”), relating to the offer and sale by the selling stockholders identified in the Prospectus of up to 47,100,000 shares of our common stock.This Prospectus Supplement No. 1 should be read in conjunction with the Prospectus and is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement No. 1 supersedes the information contained in the Prospectus. This Prospectus Supplement No. 1 includes the attached report, as set forth below, as filed by SecureAlert, Inc., with the Securities and Exchange Commission. • The Company's Quarterly Report on Form 10-Q, for the quarter ended December 31, 2010, filed with the SEC on February 14, 2011. Our Common Stock trades on the Over-the-Counter Bulletin Board under the symbol “SCRA.” The purchase of our stock involves a high degree of risk. See “Risk Factors” beginning on page 3 of our Prospectus for a discussion of factors you should carefully consider before purchasing the shares offered by the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disproved of these securities or determined of the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 1 is February 22, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-23153 SecureAlert, Inc. (Exact name of registrant as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization ) (I.R.S. Employer Identification Number) 150 West Civic Center Drive, Suite 400, Sandy, Utah 84070 (Address of principal executive officesZip Code) (801) 451-6141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)[]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X]No The number of shares outstanding of the registrant’s common stock as of February 7, 2011 was 326,355,198. SecureAlert, Inc. FORM 10-Q For the Quarterly Period Ended December 31, 2010 INDEX Page PART I. FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 Controls and Procedures 22 PART II.OTHER INFORMATION Item 1 Legal Proceedings 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 5 Other Information 23 Item 6 Exhibits 23 Signatures 26 2 PART I.FINANCIAL INFORMATION Item 1:Financial Statements SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Assets December 31, September 30, Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of$658,750 and $366,800, respectively Notes receivable, current portion - Prepaid expenses and other Inventory, net of reserves of $61,676 and $47,118, respectively Total current assets Property and equipment, net of accumulated depreciation of $2,340,380 and $2,235,683, respectively Monitoring equipment, net of accumulated depreciation of $2,999,252 and $2,788,309, respectively Notes receivable, net of current portion - Goodwill Intangible assets, net of amortization of $300,054 and $274,159, respectively Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Bank line of credit $ $ Accounts payable Accrued expenses Dividends payable Deferred revenue Related-party note payable and line of credit SecureAlert Monitoring Series A Preferred stock redemption obligation Current portion of long-term debt Total current liabilities Long-term debt, net of current portion Total liabilities Stockholders’ equity: Preferred stock: Series D 8% dividend, convertible, voting, $0.0001 par value: 50,000 shares designated; 34,791 and 35,407 shares outstanding, respectively (aggregate liquidation preference of $21,959,586) 3 4 Common stock,$0.0001 par value: 600,000,000 shares authorized; 319,107,452 and 280,023,255 shares outstanding, respectively Additional paid-in capital Subscription receivable - ) Accumulated deficit ) ) Total SecureAlert, Inc. stockholders’ equity Non-controlling interest ) ) Total equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these statements. 3 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 31, Revenues: Products $ $ Monitoring services Total revenues Cost of revenues: Products Monitoring services Total cost of revenues Gross profit Operating expenses: Selling, general and administrative (including $49,775 and $696,998, respectively, of compensation expense paid in stock, stock options / warrants or as a result of amortization of stock-based compensation) Research and development Settlement expense - Loss from operations ) ) Other income (expense): Currency exchange rate loss ) ) Redemption of SecureAlert Monitoring Series A Preferred Interest income Interest expense (including $1,918 and $991,467, respectively, paid in stock, stock options / warrants, or as a result of amortization of debt discount) ) ) Derivative valuation gain - ) Other income (expense), net ) Net loss ) ) Net loss attributable to non-controlling interest Net loss attributable to SecureAlert, Inc. ) ) Dividends on Series D Preferred stock ) - Net loss attributable to SecureAlert, Inc. common stockholders $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these statements. 4 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended December 31, Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Amortization of deferred financing and consulting - Non-cash compensation related to re-pricing of stock options - Amortization of debt discount - Settlement expense - Redemption of SecureAlert Monitoring Series A Preferred stock ) ) Increases in related-party line of credit for services Derivative liability valuation loss - Vesting of stock options and warrants issued to the board members for services - Vesting of stock options and warrants issued to consultant for services - Beneficial conversion feature recorded as interest expense - Impairment of monitoring equipment and parts - Change in assets and liabilities: Accounts receivable, net ) ) Notes receivable ) - Inventories ) Prepaid expenses and other assets ) Accounts payable ) ) Accrued expenses Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Disposal of property and equipment - Purchase of monitoring equipment and parts ) ) Disposal of monitoring equipment Issuance of notes receivable ) - Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on related-party line of credit ) ) Borrowings on related-party notes payable - Principal payments on related-party notes payable ) - Proceeds from bank line of credit borrowings - Proceeds from notes payable Principal payments on notes payable ) ) Payments on Series A 15% debentures - ) Net proceeds from issuance of Series D Convertible Preferred stock Net cash provided by financing activities Net decrease in cash ) ) Cash, beginning of year Cash, end of year $ $ The accompanying notes are an integral part of these statements. 5 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Three Months Ended December 31, Cash paid for interest $ $ Supplemental schedule of non-cash investing and financing activities: Note payable issued to acquire monitoring equipment Note payable issued to acquire property and equipment - Issuance of 337,423 and 1,400,0000 shares of common stock for payment of SecureAlert Monitoring, Inc. Series A Preferred stock dividends Issuance of 0 and 2,000,000 stock options, respectively, for deferred consulting - Issuance of 33,696,000 and 0 shares of common stock, respectively, from the conversion of Series D Preferred stock - Issuance of 5,100,774 and 0 shares of common stock, respectively, for Series D Preferred stock dividends - Series D Preferred stock dividends earned during the three months ended December 31, 2010 - Cancellation of subscription receivable - Cancellation of 50,000 and 0 shares of common stock, respectively, for services 5 - Issuance of Series D Preferred stock to settle accrued liabilities - The accompanying notes are an integral part of these statements. 6 SECUREALERT, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) BASIS OF PRESENTATION The unaudited interim condensed consolidated financial information of SecureAlert, Inc. and subsidiaries (collectively, the “Company” or “SecureAlert”) has been prepared in accordance with Article 10 of Regulation S-X promulgated by the Securities and Exchange Commission.Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, the accompanying interim consolidated financial information contains all adjustments, consisting only of normal recurring adjustments necessary to present fairly the Company’s financial position as of December 31, 2010, and results of its operations for the three months ended December 31, 2010 and 2009.These financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto that are included in the Company’s Annual Report on Form 10-K, as amended, for the year ended September 30, 2010.The results of operations for the three months ended December 31, 2010 may not be indicative of the results for the fiscal year ending September 30, 2011. (2) GOING CONCERN The Company has incurred recurring net losses and negative cash flows from operating activities. Despite having two consecutive years of improvement in gross profit, operating loss and net loss, these factors raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty.In order for the Company to achieve successful operations, the Company must generate positive cash flows from operating activities and obtain the necessary funding to meet its projected capital investment requirements. Management’s plans with respect to this uncertainty include raising additional capital from the issuance of preferred stock and expanding its market for its ReliAlert™ portfolio of products.There can be no assurance that revenues will increase rapidly enough to offset operating losses and repay debts.If the Company is unable to increase cash flows from operating activities or obtain additional financing, it will be unable to continue the development of its products and may have to cease operations. (3)PRINCIPLES OF CONSOLIDATION The condensed consolidated financial statements include the accounts of SecureAlert, Inc. and its subsidiaries. All significant intercompany transactions have been eliminated in consolidation. (4)RECENTLY ISSUED ACCOUNTING STANDARDS In September 2009, the FASB issued guidance that changes the existing multiple-element revenue arrangements guidance currently included under its Revenue Arrangements with Multiple Deliverables codification. The revised guidance primarily provides two significant changes: 1) it eliminates the need for objective and reliable evidence of the fair value for the undelivered element in order for a delivered item to be treated as a separate unit of accounting, and 2) it eliminates the residual method to allocate the arrangement consideration. In addition, the guidance also expands the disclosure requirements for revenue recognition. This will be effective for the first annual reporting period beginning on or after June 15, 2010, with early adoption permitted provided that the revised guidance is retroactively applied to the beginning of the year of adoption. The Company adopted this guidance as of December 31, 2010 which did not significantly impact the Company’s results of operations and financial position. In December 2010, the FASB issued guidance regarding when to perform Step 2 of the goodwill impairment test for reporting units with zero or negative carrying. This guidance amends the criteria for performing Step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts and requires performing Step 2 if qualitative factors indicate that it is more likely than not that a goodwill impairment exists. This guidance is effective for fiscal years, and interim periods within those years, beginning after December 15, 2010, early adoption is prohibited.The Company is currently evaluating the impact of the pending adoption of this guidance on its consolidated financial statements. 7 In December 2010, the FASB issued guidance on “Disclosure of Supplementary Pro Forma Information for Business Combinations”. This guidance specifies that revenue and earnings of material combined entities should be disclosed as though the business combination had occurred as of the beginning of the comparable prior annual reporting period when comparative financial statements are presented. It also expands the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.This guidance is effective prospectively for business combinations with an acquisition date on or after the beginning of the first annual reporting period after December 15, 2010.The adoption of this guidance is not expected to significantly impact the Company’s results of operations and financial position. (5)IMPAIRMENT OF LONG-LIVED ASSETS AND GOODWILL The Company reviews its long-lived assets for impairment when events or changes in circumstances indicate that the book value of an asset may not be recoverable and in the case of goodwill, at least annually.The Company evaluates whether events and circumstances have occurred which indicate possible impairment as of each balance sheet date. The Company uses an equity method of the related asset or group of assets in measuring whether the assets are recoverable.If the carrying amount of an asset exceeds its market value, an impairment charge is recognized for the amount by which the carrying amount exceeds the estimated fair value of the asset.Impairment of long-lived assets is assessed at the lowest levels for which there is an identifiable fair market value that is independent of other groups of assets.During the three months ended December 31, 2010 and 2009, the Company did not find any indicators of impairment nor did it impair any long-lived assets. (6)REVENUE RECOGNITION The Company’s revenue has historically been from two sources: (i) monitoring services; and (ii) product sales. Monitoring Services Monitoring services include two components: (a) lease contracts in which the Company provides monitoring services and leases devices to distributors or end users and the Company retains ownership of the leased device; and (b) monitoring services purchased by distributors or end users who have previously purchased monitoring devices and opt to use the Company’s monitoring services. The Company typically leases its devices under one-year contracts with customers that opt to use the Company’s monitoring services.However, these contracts may be cancelled by either party at anytime with 30 days notice.Under the Company’s standard leasing contract, the leased device becomes billable on the date of activation or seven days from the date the device is assigned to the lessee, and remains billable until the device is returned to the Company.The Company recognizes revenue on leased devices at the end of each month that monitoring services have been provided.In those circumstances in which the Company receives payment in advance, the Company records these payments as deferred revenue. Product Sales The Company may sell its monitoring devices in certain situations to its customers. In addition, the Company may sell equipment in connection with the building out and setting up a monitoring center on behalf of its customers. The Company recognizes product sales revenue when persuasive evidence of an arrangement with the customer exists, title passes to the customer and the customer cannot return the devices or equipment, prices are fixed or determinable (including sales not being made outside the normal payment terms) and collection is reasonably assured. When purchasing products (such as TrackerPAL™ and ReliAlert™devices) from the Company, customers may, but are not required to, enter into monitoring service contracts with the Company.The Company recognizes revenue on monitoring services for customers that have previously purchased devices at the end of each month that monitoring services have been provided. Multiple Element Arrangements The majority of the Company’s revenue transactions do not have multiple elements. However, on occasion, the Company enters into revenue transactions that have multiple elements.These may include different combinations of products or monitoring services that are included in a single billable rate.These products or monitoring services are delivered over time as the customer utilizes the Company's services.For revenue arrangements that have multiple elements, the Company considers whether the delivered devices have standalone value to the customer, there is objective and reliable evidence of the fair value of the undelivered monitoring services, which is generally determined by surveying the price of competitors’ comparable monitoring services, and the customer does not have a general right of return.Based on these criteria, the Company recognizes revenue from the sale of devices separately from the monitoring services provided to the customer as the products or monitoring services are delivered. 8 Other Matters The Company considers an arrangement with payment terms longer than the Company’s normal terms not to be fixed or determinable, and revenue is recognized when the fee becomes due.Normal payment terms for the sale of monitoring services are 30 days, and normal payment terms for device sales are between 120 and 180 days.The Company sells its devices and services directly to end users and to distributors.Distributors do not have general rights of return.Also, distributors have no price protection or stock protection rights with respect to devices sold to them by the Company.Generally, title and risk of loss pass to the buyer upon delivery of the devices. The Company estimates its product returns based on historical experience and maintains an allowance for estimated returns, which is recorded as a reduction to accounts receivable and revenue. Shipping and handling fees are included as part of net revenues.The related freight costs and supplies directly associated with shipping products to customers are included as a component of cost of revenues. (7)GEOGRAPHIC INFORMATION During the three months ended December 31, 2010, the Company began recognizing revenues from international sources from its products and monitoring services.Revenues are attributed to the geographic areas based on the location of the customers purchasing and leasing the products.The revenues recognized by geographic area for the three months ended December 31, 2010 and 2009 are as follows: Three Months Ended December 31, United States of America $ $ Federative Republic of Brazil - Commonwealth of the Bahamas - Other foreign countries - Total $ $ The long-lived assets, net of accumulated depreciation and amortization, used in the generation of revenues by geographic area as of December 31, 2010 and September 30, 2010 were as follows: Net Property and Equipment Net Monitoring Equipment December 31, September 30, December 31, September 30, United States of America $ Federative Republic of Brazil Commonwealth of the Bahamas - Other foreign countries - - Total $ (8)NET LOSS PER COMMON SHARE Basic net loss per common share ("Basic EPS") is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding during the period. Diluted net loss per common share ("Diluted EPS") is computed by dividing net loss attributable to common stockholders by the sum of the weighted-average number of common shares outstanding and the weighted-average dilutive common share equivalents outstanding.The computation of Diluted EPS does not assume exercise or conversion of securities that would have an anti-dilutive effect. 9 Common share equivalents consist of shares issuable upon the exercise of common stock options and warrants, and shares issuable upon conversion of preferred stock.As of December 31, 2010 and 2009, there were 264,934,961 and 96,072,569 outstanding common share equivalents, respectively, that were not included in the computation of diluted net loss per common share as their effect would be anti-dilutive.The common stock equivalents outstanding as of December 31, 2010 and 2009 consisted of the following: December 31, December 31, Potential conversion of $474,851 and $10,560,828 of debt and accrued interest, respectively Potential conversion of 34,791 and zero shares of Series D Preferred stock, respectively - Potential exercise of outstanding common stock options and warrants of which 6,313,131 and 3,314,334, respectively, have not yet vested Potential exercise of 4,000 and 4,000 outstanding Series D Preferred stock options and warrants, respectively Total common stock equivalents (9)INVENTORY Inventory is valued at the lower of the cost or market.Cost is determined using the first-in, first-out (“FIFO”) method.Market is determined based on the estimated net realizable value, which generally is the item selling price.Inventory is periodically reviewed in order to identify obsolete or damaged items or impaired values. Inventory consists of products that are available for sale and raw materials used in the manufacturing of TrackerPAL™ and ReliAlert™ devices.Completed TrackerPAL™ and ReliAlert™ devices are reflected in Monitoring Equipment.As of December 31, 2010 and September 30, 2010, respectively, inventory consisted of the following: December 31, September 30, Raw materials $ $ Reserve for damaged or obsolete inventory ) ) Total inventory, net of reserves $ $ (10)PROPERTY AND EQUIPMENT Property and equipment as of December 31, 2010 and September 30, 2010, were as follows: December 31, September 30, Equipment, software and tooling $ $ Automobiles Building Leasehold improvements Furniture and fixtures Total property and equipment before accumulated depreciation Accumulated depreciation ) ) Property and equipment, net of accumulated depreciation $ $ 10 Depreciation expense for the three months ended December 31, 2010 and 2009, was $104,699 and $119,343, respectively. As of December 31, 2010 and September 30, 2010, $277,963 and $249,536 of assets included in the property and equipment, respectively, have not been put into use and were not depreciated.Property and equipment to be disposed of is reported at the lower of the carrying amount or fair value, less the estimated costs to sell and any gains or losses are included in the results of operations. During the three months ended December 31, 2010 and 2009, the Company disposed of property and equipment with a net book value of $0 and $1,195, respectively. (11)MONITORING EQUIPMENT Monitoring equipment as of December 31, 2010 and September 30, 2010, was as follows: December 31, September 30, Monitoring equipment $ $ Less: accumulated amortization ) ) Monitoring equipment,net of accumulated amortization $ $ The Company began leasing monitoring equipment to agencies for offender tracking in April 2006 under operating lease arrangements.The monitoring equipment is amortized using the straight-line method over an estimated useful life of 3 years. Amortization expense for the three months ended December 31, 2010 and 2009 was $217,254 and $195,758, respectively.These expenses were classified as a cost of revenues. Assets to be disposed of are reported at the lower of the carrying amount or fair value, less the estimated costs to sell.During the three months ended December 31, 2010 and 2009, the Company disposed of lease monitoring equipment and parts of $27,230 and $14,108, respectively. (12)GOODWILL AND OTHER INTANGIBLE ASSETS As of December 31, 2010, the Company had recorded goodwill and intangible assets related to the acquisition of controlling interest of Midwest, Court Programs, and Bishop Rock Software.The Company has also entered into a license agreement related to the use of certain patents. The following table summarizes the balance of goodwill and intangible assets as of December 31, 2010: Midwest Monitoring & Surveillance Court Programs, Inc. Bishop Rock Software Patent Total Goodwill $ $ $
